Exhibit TENNANT’S SHORT-TERM INCENTIVE PLAN (STIP) 2008 Tennant Company Incentive Plan OBJECTIVE To maximize Economic Profit Improvement. STIP DESIGN It is essential for the management team to focus on common goals and objectives and to work towards the organization’s long-term success.One vehicle to help facilitate this is a Short-Term Incentive Plan (STIP).Through the STIP, Tennant can reinforce the following: ·making decisions based on the overall organization’s long-term success; ·leveraging capital investments; ·tying incentives to the business performance. Given the above, Tennant’s STIP has been designed to include four basic elements: 1.maximize returns on investment; 2.recognize unit performance; 3.reward teamwork across the organization; and 4.recognize individual contributions. ECONOMIC PROFIT (EP) As an organization, Tennant will be utilizing Economic Profit (EP) improvement as the primary driver of our business.As a result, objectives at two levels (Corporate and Business Unit) are tied directly to EP improvement. Corporate EP — At the Corporate/TCON level, our EP improvement target is set forth on Attachment A.Each STIP participant will have a minimum of 50% (SMT minimum of 70%) of his/her STIP award tied to the TCON EP improvement target.The primary elements of EP are: ·Sales ·Operating Expenses Cost of Sales Selling and Administration Expenses ·Tax Rates ·Capital Charge on net assets, including: Inventories Receivables Property, Plant and Equipment Payout under the TCON EP element is a function of how well the Company performs (i.e., actual EP improvement, year over year vs. target improvement). Business Unit EP — Unit EP improvement has the same characteristics as TCON EP, except it is computed at the business unit level.Each of the business units will have an EP improvement target based on the TCON EP plan (see Attachment A). Individual Contribution — The focus here is on meeting individual objectives.Each STIP participant will have annual objectives set prior to the start of the calendar year (see Attachment B).These objectives will typically be critical to helping Tennant achieve its immediate profit and/or long-term strategic goals. At the end of the year, managers will submit their individual factor recommendations to the Management Committee, who will review performance against individual objectives to ensure there is a consistent calibration across departments. A factor will then be determined based on the individual’s performance (see Attachment C for clarification). Many individual factors will have some inherent level of subjectivity.To help drive a level of rating consistency across the organization, a recommended distribution of individual scores is provided (see Attachment C). The Management Committee (CEO, VP of HR/Admin, CFO, and respective SMT member) will be responsible for reviewing and approving year-end performance and corresponding STIP payout awards. 2008
